Citation Nr: 1739371	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-07 349	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 20 percent from April 24, 2007, to October 25, 2015, for the chronic orthopedic manifestations of a service-connected thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied, in pertinent part, the Veteran's claim for a disability rating greater than 20 percent for the chronic orthopedic manifestations of a service-connected thoracolumbar disability (which were characterized as arthralgia of the lumbosacral spine).  A videoconference Board hearing was held in June 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in Montgomery, Alabama, that facility has jurisdiction in this appeal.

The Board previously discussed the procedural history of this appeal in detail in a March 2017 remand.  See Board remand dated March 29, 2017, at pp. 2-4.  This history will not be repeated here except to note that the United States Court of Appeals for Veterans Claims (Court) has remanded the currently appealed claim to the Board for additional development on several occasions, most recently in November 2016.  The Board then remanded this claim to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Montgomery, Alabama) in March 2017.  Having reviewed the record evidence, and as discussed at length in the March 2017 remand, the Board finds that the issue on appeal should be characterized as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran consistently has alleged that his service-connected thoracolumbar spine disability has resulted in chronic orthopedic manifestations which are significantly disabling and render him unable to lift objects, result in constant daily excruciating low back pain, require increased doses of medication, and make him unable to function or perform his activities of daily living during flare-ups.

2.  The medical evidence shows that, between April 24, 2007, and October 25, 2015, the chronic orthopedic manifestations of the Veteran's service-connected thoracolumbar spine disability significantly limit his ability to function and result in the equivalent of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine; there is no indication of unfavorable ankyloses of the entire thoracolumbar spine or the entire spine or the equivalent loss of function during this time period.


CONCLUSION OF LAW

The criteria for a 40 percent rating effective April 24, 2007, to October 25, 2015, for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board notes in this regard that, in response to a request from VA for the Veteran's complete Social Security Administration (SSA) records, SSA notified the AOJ in February 2012 that these records had been destroyed pursuant to a records retention schedule.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  After being advised by VA that his SSA records were not available from SSA, the Veteran informed the AOJ in March 2013 that he did not have any copies of these records in his possession.  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board finds that it is reasonably certain that the Veteran's SSA records do not exist and further efforts to attempt to obtain them would be futile.

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Laws and Regulations

The Veteran's service-connected chronic orthopedic manifestations of a thoracolumbar spine disability currently are evaluated as 20 percent disabling between April 24, 2007, and October 25, 2015, under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain).  See 38 C.F.R. § 4.71a, DC 5237 (2016).  As noted elsewhere, the Veteran has limited his appeal for an increased rating to the time period between April 24, 2007, and October 25, 2015.

As relevant to this appeal, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2016).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.  

Factual Background and Analysis

The Board finds that the evidence supports assigning a 40 percent rating effective from April 24, 2007, to October 25, 2015, for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability.  The Veteran contends that, during this time period, the chronic orthopedic manifestations of his service-connected thoracolumbar spine disability were significantly disabling.  He specifically contends that he was unable to lift objects, experienced excruciating low back pain, required increased doses of medication, and was unable to function or perform his activities of daily living during this time period due to flare-ups of the chronic orthopedic manifestations of his service-connected thoracolumbar spine disability.  The Board agrees, finding it reasonable to infer from a review of the medical evidence dated during this time period, as a whole, that the Veteran was significantly disabled by the chronic orthopedic manifestations of his service-connected thoracolumbar spine disability such that a 40 percent rating is warranted from April 24, 2007, to October 25, 2015, under DC 5237.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also 38 C.F.R. § 4.71a, DC 5237 (2016).

For example, on VA examination in October 2006, the Veteran's complaints included continuous daily low back pain since an in-service injury.  Flexion was to 45 degrees.  There was a mildly antalgic gait, no pain on straight leg raising, and "no sciatic tension signs."  There also was no increased limitation of motion due to any of the DeLuca factors.  X-rays showed no significant lumbosacral spine abnormality.  The diagnoses included degenerative joint disease of the lumbar spine.

On VA examination in December 2006, the Veteran complained that flare-ups of his low back pain made him "50% worse."  His low back pain radiated down to his buttocks and it worsened on exertion.  A January 2006 magnetic resonance imaging (MRI) scan was reviewed and showed diffuse, moderately advanced, facet arthropathy with mild degeneration of the lower lumbar spine.  The Veteran occasionally used a corset for his back.  Flexion of the lower back was to 30 degrees which decreased to 20 degrees with 5 repetitions with pain the "limiting factor."  Although straight leg raising was negative, it increased his low back pain.  The diagnosis was low back strain with diffuse moderately advanced facet arthropathy with mild degeneration of the lower lumbar spine without focal disk herniation.

On private outpatient treatment in May 2011, the Veteran's complaints included low back pain with aching and stiffness.  He described his low back pain as bilateral, deep, gnawing, throbbing, severe, and chronic.  It was aggravated by standing, walking, lifting, carrying, twisting, bending/squatting, and pushing/pulling.  Physical examination of the low back showed bilateral paraspinal spasms and a decreased range of motion.  The assessment included lumbosacral root lesions.

A private MRI of the Veteran's lumbar spine taken later in May 2011 showed degenerative disc disease at L3-L5 and posterior wedging at L3 which "is likely due to an old injury or fall."

The Veteran testified at his June 2011 Board hearing that, the more stress he put on his lumbosacral spine, he was unable to do any repetitive motion.  He also testified that he had been forced to quit his job because he was unable to do any repetitive motion with his back.  See Board hearing transcript dated June 1, 2011, at pp. 11-12.  He testified further that any motion in any direction using his back only worsened his low back pain.  Id., at pp. 12.  He also testified further that he was extremely stiff in his back first thing in the mornings and had problems walking and standing due to his low back pain.  Id., at pp. 12-13.

On VA back (thoracolumbar spine) conditions DBQ in October 2011, the Veteran's complaints included daily low back pain, worse in the mornings, which improved to 4-5/10 on a pain scale (with 10/10 being the worst imaginable pain) "later in the day."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also reported flare-ups of low back pain "with weather changes or with aggravation."  Forward flexion was to 75 degrees with objective evidence of painful motion beginning at 60 degrees and no additional limitation of motion on repetitive testing.  The Veteran experienced functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, or weight-bearing.  Physical examination of the thoracolumbar spine showed no localized tenderness to palpation in the joints or soft tissues, no guarding or muscle spasm, 5/5 muscle strength throughout except for 4/5 muscle strength on hip flexion, no muscle atrophy, normal deep tendon reflexes, normal sensation, positive straight leg raising bilaterally, mild numbness of the bilateral lower extremities, no neurologic abnormalities, and no intervertebral disc syndrome.  The Veteran regularly used a back brace and a cane as a normal mode of locomotion.  X-rays of the thoracolumbar spine showed degenerative arthritis.

On VA back (thoracolumbar spine) conditions DBQ in October 2015, the Veteran's complaints included 1-2 flare-ups of low back pain per week "with flares being more severe in winter months" and lasting 1-4 days at a time.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also reported functional loss or functional impairment of the thoracolumbar spine manifested by loss of flexion, loss of ability to ambulate for more than 15 minutes, and an inability to sit or stand for more than 15 minutes "due to chronic pain."  Forward flexion was to 25 degrees with pain.  Physical examination of the thoracolumbar spine showed pain on weight-bearing, objective evidence of localized tenderness to palpation in the joints or soft tissues with tenderness to light palpation over the lower lumbar spine, an inability to tolerate more than 2 attempts at each range of motion "due to increased pain," pain significantly limited functional ability with repeated use over a period of time, no muscle spasm, guarding resulting in abnormal gait or spinal contour, disturbance of locomotion, interference with sitting and standing, 5/5 muscle strength throughout, no muscle atrophy, absent deep tendon reflexes, normal sensation, an inability to perform straight leg raising, and no radiculopathy, ankylosis, neurologic abnormalities, or intervertebral disc syndrome.  The VA examiner stated that the Veteran's examination was consistent medically with his statements describing functional loss during flare-ups of low back pain.  The Veteran regularly used a back brace and a cane as a normal mode of locomotion.  X-rays of the thoracolumbar spine showed degenerative arthritis.  The diagnoses were degenerative arthritis of the spine and degenerative joint disease.

The Board notes in this regard that, in its March 2017 remand, it directed the AOJ to return the October 2011 VA examination to the VA examiner who conducted it in order to obtain an addendum opinion which addressed whether the record evidence demonstrated that the Veteran experienced the equivalent of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (i.e., a 40 percent rating under DC 5237) between April 24, 2007, and October 25, 2015.  See Board remand dated March 29, 2017, at pp. 6-7; see also 38 C.F.R. § 4.71a, DC 5237 (2016).  Unfortunately, a review of the April 2017 VA back (thoracolumbar spine) conditions DBQ and medical opinion shows that this VA examiner concluded that the requested opinion concerning the severity of the service-connected chronic orthopedic manifestations of service-connected thoracolumbar spine disability could not be provided without resorting to mere speculation.  The Board finds that this opinion amounts to non-evidence which neither supports nor goes against the Veteran's currently appealed claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (discussing adequacy of medical opinion evidence).  The Board also notes that, given the deficiencies in the March 2017 VA examination and medical opinion, this evidence was not relied upon in adjudicating this claim.

The Veteran contends that his service-connected chronic orthopedic manifestations of service-connected thoracolumbar spine disability are more disabling than currently evaluated between April 24, 2007, and October 25, 2015.  The record evidence supports his assertions concerning the worsening symptomatology which he experienced as a result of this service-connected disability during this time period.  He testified credibly at his June 2011 hearing that he was unable to do any repetitive motion with his back whenever he put stress on it because any motion in any direction using his back worsened his low back pain.  He also testified credibly that he was extremely stiff in his back first thing in the mornings and had problems walking and standing due to his low back pain.  The Board credits the Veteran's testimony because it is consistent with the medical evidence dated within 1 year of this time period showing worsening symptomatology attributable to his service-connected chronic orthopedic manifestations of service-connected thoracolumbar spine disability.  See Bastien, 599 F.3d at 1306.  For example, VA examination in December 2006 showed flexion of the lower back limited to 30 degrees which decreased to 20 degrees with 5 repetitions with pain the "limiting factor."  Although straight leg raising was negative, it increased the Veteran's low back pain.  Private outpatient treatment in May 2011 indicated that the Veteran described his low back pain as bilateral, deep, gnawing, throbbing, severe, and chronic.  It was aggravated by standing, walking, lifting, carrying, twisting, bending/squatting, and pushing/pulling.  Physical examination of the low back again showed a decreased range of motion.  

At his October 2011 VA examination, the Veteran reported daily low back pain, worse in the mornings, which improved to 4-5/10 on a pain scale during the day, and flare-ups of low back pain "with weather changes or with aggravation."  The Board acknowledges that the range of motion of the Veteran's thoracolumbar spine had improved to 75 degrees of forward flexion at this examination with objective evidence of painful motion beginning at 60 degrees and no additional limitation of motion on repetitive testing.  This finding appears to be inconsistent with other physical examination findings obtained in October 2011 showing that the Veteran experienced functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, or weight-bearing.  This finding also is inconsistent with prior and subsequent physical examination findings concerning the range of motion in the Veteran's low back.  It further is inconsistent with the Veteran's credible hearing testimony in June 2011 concerning ongoing significant problems in bending his back in any direction.  Thus, the Board finds that the single finding of 75 degrees of forward flexion in the Veteran's low back obtained in October 2011 is not probative on the issue of whether his service-connected chronic orthopedic manifestations of service-connected thoracolumbar spine disability worsened between April 24, 2007, and October 25, 2015.

The remaining medical evidence supports the assignment of a 40 percent rating between April 24, 2007, and October 25, 2015, for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability under DC 5237.  See 38 C.F.R. § 4.71a, DC 5237 (2016).  The Veteran's complaints at his most recent VA examination in October 2015 included 1-2 flare-ups of low back pain per week "with flares being more severe in winter months" and lasting 1-4 days at a time, functional loss or functional impairment of the thoracolumbar spine manifested by loss of flexion, loss of ability to ambulate for more than 15 minutes, and an inability to sit or stand for more than 15 minutes "due to chronic pain."  Forward flexion was severely limited to 25 degrees with pain.  Physical examination of the thoracolumbar spine showed pain on weight-bearing, tenderness to light palpation over the lower lumbar spine, an inability to tolerate more than 2 attempts at each range of motion "due to increased pain," pain significantly limited functional ability with repeated use over a period of time, guarding resulting in abnormal gait or spinal contour, disturbance of locomotion, interference with sitting and standing, absent deep tendon reflexes, and an inability to perform straight leg raising.  The VA examiner concluded that the Veteran's examination was consistent medically with his statements describing functional loss during flare-ups of low back pain.  

Having reviewed the record evidence, the Board concludes that, overall, the Veteran's lay statements, hearing testimony, and physical examination findings obtained at all times relevant to this appeal clearly shows that he experiences functional loss equivalent to forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (i.e., a 40 percent rating under DC 5237) as a result of the service-connected chronic orthopedic manifestations of service-connected thoracolumbar spine disability.  Id.  As noted elsewhere, however, there is no indication that, between April 24, 2007, and October 25, 2015, the Veteran experienced the functional equivalent of either unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 50 or 100 percent rating under DC 5237) such that a disability rating greater than 40 percent is warranted during this time period.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating between April 24, 2007, and October 25, 2015, for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability have been met.


ORDER

Entitlement to a 40 percent rating effective from April 24, 2007, to October 25, 2015, for the chronic orthopedic manifestations of a service-connected thoracolumbar spine disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


